ORDER

PER CURIAM.
Prior Report: 639 A.2d 1194.
AND NOW, this 4th day of October, 1994, the Petition for Allowance of Appeal is granted, the order of the Superior Court is reversed and the judgment of sentence of the Court of Common Pleas of Philadelphia County is reinstated. Commonwealth v. Webster, 490 Pa. 322, 416 A.2d 491 (1980).
MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1801, due to the unavailability of LARSEN, J.; see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.